DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/12/2021 claims 1-11 are pending in the present application, claims 1, 8, 11 are written in independent form. The present Application claims foreign priority to Japanese application JP2020-153198 with a filing date of 09/11/2020 wherein the certified copy of the foreign priority application was received on 09/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (claims 7-12) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “section configured to” in claims 1, 8, 11 and claims 2-7, 9-10 by at least virtue of dependence upon claims 1, 8, or 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20060104198 to Takano et al (hereinafter d1) in view of United States Patent Application Publication US-20100183063 to Fukagawa et al (hereinafter d2).
Regarding claim 1, as to the limitation “A wireless communication device comprising a control section configured to control transmission and reception of a wireless signal by an antenna”  d1 discloses a system which includes at least a first and second wireless device (see d1 Fig. 1 para. 0052-0056) wherein each of the devices (see d1 Figs. 2-3 and 11-12) includes various elements which controls timing and antenna(see d1 Figs. 2-3, 11-12 elements 201; para. 0063);
as to the limitation “in conformity with a designated communication standard, wherein the control section controls a timing of causing the antenna to transmit a second signal in response to a first signal received by the antenna, on a basis of fixed time and delay time related to internal transfer in the wireless communication device, the fixed time being decided in advance” d1 discloses transmission in conformity with a standard (see d1 para. 0004-0005) wherein timing is controlled based on a first, second and third packet (i.e. causing the antenna to transmit a second signal in response to a first signal received by the antenna) on the basis of turnaround time (i.e. fixed time) and internal processing delay time (see d1 para. 0019-0021, 0025-0026, 0032-0033) the turnaround time being decided in advance (see d1 para. 0025-0026). d1 does not appear to explicitly disclose “a control section” although correspondence to the limitation can be implied from the disclosure of d1, in order to provide robust treatment of the limitation attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0002) wherein a timing control section is disclosed (see d2 para. 0037-0044; Fig. 4 element 206).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a control section as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving the accuracy of distance measurement (see d2 para. 0012).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of optimizing use of improved accuracy of distance measurement with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The wireless communication device according to claim 1, wherein, after the antenna receives the first signal, the control section waits for a time obtained by subtracting the delay time from the fixed time, and then starts a transmission process of the second signal” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses waits for a time obtained by subtracting the delay time from the fixed time, and then starts a transmission process of the second signal (see d1 para. 0019-0021, 0025-0026).
Regarding claim 3, as to the limitation “The wireless communication device according to claim 1, wherein the control section calculates the delay time, which is a time from when a digital signal is generated and the generated digital signal is output to a digital- to-analog converter to when the digital-to-analog converter converts the input digital signal into an analog signal and outputs the analog signal to the antenna, the antenna outputs the input analog signal to an analog-to-digital converter, the analog-to-digital converter converts the input analog signal into a digital signal and outputs the digital signal to the control section, and the digital signal is input to the control section” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses calculating delay time including internal processing delay (see d1 para. 0021, 0026, 0121-0123) which incorporated DAC and ADC (see d1 para. 0006-0007, 0062, 0091).
Regarding claim 4, as to the limitation “The wireless communication device according to claim 1, wherein the fixed time is used for calculating propagation time of the first signal and the second signal between the wireless communication device and another wireless communication device that transmits the first signal” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses use for calculating accurate propagation time (see d1 para. 0019-0021,0025-0026).
Regarding claim 5, as to the limitation “The wireless communication device according to claim 3, wherein the propagation time of the first signal and the second signal is used for estimating a distance between the wireless communication device and another wireless communication device that transmits the first signal” d1 in view of d2 discloses claim 3 as set forth above, d1 in view of d2 also discloses estimating distance (see d1 para. 0014, 0019).
Regarding claim 6, as to the limitation “The wireless communication device according to claim 1, wherein the designated communication standard includes ultra-wideband wireless communication” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses application to UWB communication (see d1 para. 0111; d2 para. 0003-0006);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of UWB as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving the accuracy of distance measurement (see d2 para. 0012).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of optimizing use of improved accuracy of distance measurement with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The wireless communication device according to claim 1, wherein the wireless communication device is carried by a user” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses wireless communication device is carried by a user (see d1 para. 0005).
Regarding claim 8, as to the limitation “wireless communication device comprising a control section configured to control transmission and reception of a wireless signal by an antenna”  d1 discloses a system which includes at least a first and second wireless device (see d1 Fig. 1 para. 0052-0056) wherein each of the devices (see d1 Figs. 2-3 and 11-12) includes various elements which controls timing and antenna(see d1 Figs. 2-3, 11-12 elements 201; para. 0063);
as to the limitation “in conformity with a designated communication standard, wherein the control section calculates propagation time of a first signal and a second signal between the wireless communication device and another wireless communication device on a basis of fixed time and delay time related to internal transfer in the wireless communication device, the first signal being transmitted from the antenna, the second signal being transmitted from the other wireless communication device in response to the first signal, the fixed time being decided in advance” d1 discloses transmission in conformity with a standard (see d1 para. 0004-0005) wherein timing is controlled based on a first, second and third packet (i.e. causing the antenna to transmit a second signal in response to a first signal received by the antenna) on the basis of turnaround time (i.e. fixed time) and internal processing delay time (see d1 para. 0019-0021, 0025-0026, 0032-0033) the turnaround time being decided in advance (see d1 para. 0025-0026). d1 does not appear to explicitly disclose “a control section” although correspondence to the limitation can be implied from the disclosure of d1, in order to provide robust treatment of the limitation attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0002) wherein a timing control section is disclosed (see d2 para. 0037-0044; Fig. 4 element 206).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a control section as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving the accuracy of distance measurement (see d2 para. 0012).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of optimizing use of improved accuracy of distance measurement with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “The wireless communication device according to claim 8, wherein the control section calculates the propagation time of the first signal and the second signal between the wireless communication device and the other wireless communication device by subtracting the delay time from a time from start of a transmission process of the first signal to confirmation of reception of the second signal and further subtracting the fixed time from the subtracted time” d1 in view of d2 discloses claim 8 as set forth above, d1 in view of d2 also discloses waits for a time obtained by subtracting the delay time from the fixed time, and then starts a transmission process of the second signal (see d1 para. 0019-0021, 0025-0026).
Regarding claim 10, as to the limitation “The wireless communication device according to claim 8, wherein the wireless communication device is installed in a mobile object” d1 in view of d2 discloses claim 8 as set forth above, d1 in view of d2 also discloses wireless communication device is carried by a user (see d1 para. 0005).
Regarding claim 11, as to the limitation “A system comprising: a first wireless communication device; and a second wireless communication device, wherein the first wireless communication device includes a first control section configured to control transmission and reception of a wireless signal” and “”  d1 discloses a system which includes at least a first and second wireless device (see d1 Fig. 1 para. 0052-0056) wherein each of the devices (see d1 Figs. 2-3 and 11-12) includes various elements which controls timing and antenna(see d1 Figs. 2-3, 11-12 elements 201; para. 0063);
as to the limitation “in conformity with a designated communication standard, the first control section calculates propagation time of a first signal and a second signal between the first wireless communication device and the second wireless communication device on a basis of fixed time and first delay time related to internal transfer in the first wireless communication device, the first signal being transmitted from the first antenna, the second signal being transmitted from the second wireless communication device in response to the first signal, the fixed time being decided in advance, the second wireless communication device includes a second control section configured to control transmission and reception of a wireless signal by a second antenna in conformity with a designated communication standard, and the second control section controls a timing of causing the second antenna to transmit the second signal in response to the first signal received by the second antenna, on a basis of the fixed time and second delay time related to internal transfer in the second wireless communication device” d1 discloses transmission in conformity with a standard (see d1 para. 0004-0005) wherein timing is controlled based on a first, second and third packet (i.e. causing the antenna to transmit a second signal in response to a first signal received by the antenna) on the basis of turnaround time (i.e. fixed time) and internal processing delay time (see d1 para. 0019-0021, 0025-0026, 0032-0033) the turnaround time being decided in advance (see d1 para. 0025-0026). d1 does not appear to explicitly disclose “a control section” although correspondence to the limitation can be implied from the disclosure of d1, in order to provide robust treatment of the limitation attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0002) wherein a timing control section is disclosed (see d2 para. 0037-0044; Fig. 4 element 206).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a control section as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving the accuracy of distance measurement (see d2 para. 0012).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of optimizing use of improved accuracy of distance measurement with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070164728 A1 to Muljono which discloses measurement of signal propagation delay between Input/Output (IO) Loopback (IOLB) circuits. Embodiments include measurement of an output delay time of a first IOLB circuit and measurement of an input delay time of a second IOLB circuit. Embodiments also include measurement of a total delay time from an internal point of the first IOLB circuit to an internal point of the second IOLB circuit. Embodiments subtract from the measured total delay time, the measured output delay time of the first IOLB circuit and the measured input delay time of the second IOLB circuit to determine the time of flight of a signal between the I/O pads of the two IOLB circuits.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643